Citation Nr: 0805506	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-22 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Propriety of an apportionment of the veteran's VA 
compensation benefits in the amount of $400 per month on 
behalf of two of the veteran's children, M.D. and E.D.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 2000 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which awarded the mother and custodian 
of two of the veteran's minor children (hereinafter 
apportionee) an apportionment of the veteran's VA 
compensation benefits in the amount of $400 per month.

In August 2007, the veteran, accompanied by his 
representative, testified at a hearing before the Board at 
the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The apportionee and the veteran are the natural parents 
of two minor children, M.D. and E.D., who are in the custody 
of the apportionee.

3.  The apportionee submitted a claim for apportionment of 
the veteran's benefits in September 2005; from that time, the 
veteran did not reside with one or both of the children and 
did not reasonably discharge his responsibility for their 
support.

4.  The award of an apportionment of $400 per month will not 
cause the veteran undue financial hardship.






CONCLUSION OF LAW

Criteria for an apportionment of the veteran's disability 
compensation in the amount of $400 per month on behalf of two 
of his children have been met. 38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] do not apply to this appeal.  See Barger 
v. Principi, 16 Vet. App. 132, 138 (2002).  Accordingly, the 
veteran was not given notice of the VCAA during the course of 
his appeal and this matter is properly before the Board for 
adjudication.

The veteran contends that an apportionment of his VA 
compensation in the amount of $400 per month for the 
maintenance of two of his minor children will cause an undue 
hardship on him.  He appeared before the Board and testified 
that one older of the two children for whom the apportionment 
was made stays with him periodically notwithstanding a 
custody agreement to the contrary.  The veteran asserts that 
because the apportionee is receiving Social Security 
Administration (SSA) benefits on behalf of the children, she 
should not also receive part of his VA compensation.  He 
contends that she will not experience an undue hardship if 
the apportionment is stopped.

A "general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  No apportionment will be made where 
the veteran is providing for dependents.  See 38 U.S.C.A. § 
5307; 38 C.F.R. § 3.450.  The United States Court of Appeals 
for Veterans Claims (Court) has held that it is not necessary 
for the claimant to establish the existence of hardship in 
order to obtain an apportionment under 38 C.F.R. § 3.450.  
See Hall v. Brown, 5 Vet. App. 294 (1993).

For cases in which hardship is shown to exist, compensation 
may be specially apportioned between the veteran and his 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for 
"special" apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other 
income and resources of the veteran and of those dependents 
on whose behalf the apportionment is claimed, and the special 
needs of the veteran, his dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him while apportionment of less than 20 percent of his 
benefits would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451.

A veteran's benefits will not be apportioned where the total 
benefit payable to the disabled person does not permit 
payment of a reasonable amount to any apportionee.  See 38 
C.F.R. § 3.458(a).

In general, the term "child" of the veteran includes an 
unmarried person who is under the age of 18 years; or, who, 
before reaching the age of 18 years, became permanently 
incapable of self-support; or, who after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  See 
38 C.F.R. § 3.57 (2006).

The Board must assess the credibility and weight of all of 
the evidence to determine its probative value, account for 
which evidence it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The basic facts in this case are not in dispute.  The veteran 
is rated as 100 percent disabled due to service-connected 
disabilities, effective since July 2004.  In addition to 
benefits from VA, he receives SSA disability benefits.  In 
his August 2007 testimony before the Board, the veteran 
indicated that he receives monthly income from VA and SSA in 
the total amount of $3,354 after the $400 apportionment is 
deducted.  The apportionee is the mother and custodian of two 
of the veteran's minor children, M.D. and E.D.  She and the 
veteran are the natural parents of these children and there 
is no question about their meeting the definition of a child 
for VA purposes.  

The veteran submitted an income and expense report dated in 
March 2006, indicating that his wife received income from 
self employment in an undisclosed amount as well as SSA 
benefits in the amount of $117 per month; the veteran 
reported receiving another $117 per month for a daughter who 
is not the subject of the disputed apportionment.  The 
veteran's expenses, as shown on his March 2006 report, 
indicate monthly expenses of $934 for rent or house payment, 
$455 for utilities, $1,032 for car insurance, $137 for a car 
payment, $150 for clothes, $628 for child care and 
babysitting, $500 for charge account expenses, $500 for food, 
$250 for telephone services, $88 for other insurance, $75 for 
car tags, $65 for taxes, $500 for medical bills, and $300 for 
home loans.  These amounts total $5,614.  

The Board notes that, as of June 2006, the veteran was 
reported to be separated from his wife and living with his 
mother, and later his brother.  An updated expense report has 
not been obtained.  As noted above, however, the veteran 
testified in August 2007 as to his income and expenses.

The veteran testified that M.D. stayed with him for some 
periods of time, up to a year.  The veteran has never resided 
with E.D. and it is undisputed that the veteran has not 
provided for the children's support during the time they did 
not reside with him.  The apportionee's income and expense 
report indicates monthly expenses of $1700 and monthly income 
of $1500 per month.  In March 2006, the RO awarded an 
apportionment of $400 of the veteran's disability benefits to 
the apportionee based on need shown.  The $400 apportionment 
equates to approximately 15 percent of the veteran's monthly 
VA compensation benefits.

The Board has fully reviewed the record and taken into 
consideration the pertinent financial circumstances.  
Considered the facts along with the applicable rules and 
regulations as outlined above, the Board finds that an 
apportionment of the veteran's compensation benefits in the 
amount of $400 per month is warranted and will not place an 
undue hardship to him.  The apportionment is deemed to be 
appropriate as the evidence shows that the veteran has not 
resided with his children on a regular basis and he has not 
reasonably discharged his responsibility for the two 
children's support during the time they did not reside with 
him.  

The Board acknowledges contentions by the veteran to the 
effect that the apportionment of any of his benefits would be 
a hardship to him, and that not apportioning his benefits 
would not cause a hardship to the apportionee.  As pointed 
out above, the hardship of an apportionee is not taken into 
account.  The question is whether the veteran will experience 
a hardship and that is simply not shown in this case.

A review of the veteran's financial statements shows that the 
veteran included expenses that appear to be discretionary 
and/or not actually monthly expenses, for example car 
insurance in the amount of $1032 and $75 for car tags.  His 
testimony did not show that he was encountering any 
particular hardship with his income being reduced by $400 per 
month and there is nothing in the record to support the 
veteran's assertion that an undue hardship will be caused by 
not restoring that amount to his monthly income.  As such, 
the Board concludes that the total disability benefit payable 
to the veteran would permit payment of a reasonable amount to 
the apportionee for the benefit of the two children.  In 
light of the fact that the amount currently apportioned is 
only 15 percent of the veteran's benefit, the Board finds 
that it is more than reasonable.  Consequently, an 
apportionment in the amount of $400 per month is equitable 
and does not cause undue hardship to the veteran.  
Accordingly, his appeal is denied.









ORDER

An apportionment of the veteran's VA compensation benefits in 
the amount of $400 per month on behalf of two of his 
children, M.D. and E.D, is warranted.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


